DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouwens et al. (US 5,085,553).

Regarding claim 1, Bouwens et al, teaches a shuttle for handling and transporting goods, comprising:
a receving base, 37;
a gripper, 63;
an extension system, as claimed, see figures 7-9 and column 7, lines 52+;
the extension system comprising rotatable arms, 57 and 59, connected to the gripper and linked to translational movement of the extension system;
each of the arms having rectilinear travel position and retracted position, see figures 7-9.

Regarding claim 3, Bouwens et al. teaches the base depth, firsth protruding depth, and second protruding depth, as claimed, see figures 7-9, 11, and 12, where first protruding depth is when 

Regarding claim 4, Bouwens et al. teaches the first and second depth are equal, see figures 7-9, 11, and 12.

Regarding claim 5, 18, 19, and 20, Bouwens et al. teaches one guide element, 95, as claimed.

Regarding claim 6, Bowens et al. teaches the movment of the gripper in relation to the extension system, as claimed, see figures 7-9 and column 7, lines 52+.

Regarding claim 9, Bouwens et al. teaches the arms have differenet positions, as claimed, see figures 7-9.

Regarding claim 16, Bouwens et al. teaches the gripper includes a movable support, 59, as claimed, see column 9, lines 24+.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouwens et al. in view of Ueda et al. (US 2019/0210802).

Regarding claim 2, Bouwens et al. teaches a gripper, but not the orientation as claimed.  Ueda et al. teaches a shuttle for handling and transporting goods, comprising a receiving base for a removable support, a gripper, 37, and an extension system, see figure 12.  The gripper of Ueda et al. is oriented as claimed.  Since both Bouwens et al. and Ueda et al. teach shuttles for transporting goods with a gripper, it would have been obvious to one of ordinary skill in the art to replace the gripper of Bouwens et al. with the aligned gripper of Ueda et al. in order to stably grip and transfer the support onto the shuttle.

Regarding claim 17, Bouwens et al. teaches the at least one guide element, 95, as claimed.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouwens et al. in view of Iwata et al. (US 2018/0339858).
Bouwens et al. teaches the invention as claimed except for the adjustable base.  Iwata et al. teaches a shuttle with an adjustable width base, see figure 5.  It would have been obvious to one of ordinary skill in the art to combine the movable guide of Iwata et al. with the shuttle of Bouwens et al. in order to provide an adjustable base for different sized items.

Allowable Subject Matter
Claims 10-14, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
10 August 2021